DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:
Claim 4, line 2, recites “the inertial weight member” which should be changed to --the at least one inertial weight member-- to maintain consistent claim terminology.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 4, recites “a drive shaft” which is indefinite because it is unclear what the difference is between the drive shaft from line 4 and the drive shaft from line 2.  Doe the invention have two drive shafts?

Claim 6, lines 5-6, recites “cogging stop surfaces of the resilient mount” which is indefinite because it is unclear how the cogging stop surfaces from line 5 relate to the rotational displacement cogging stop surfaces of the resilient mount from lines 2-3.  Are there two separate sets of cogging stop surfaces?  Are the cogging stop surfaces from line 5 the same thing as the rotational displacement cogging stop surfaces of the resilient mount from lines 2-3?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, as best understood, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lau et al. (US 6,833,639 B2).
Regarding claim 1, Lau et al. discloses a method of providing added inertia in a resonant system for a power toothbrush (10) to achieve low power, high amplitude motion of a drive shaft (310) when placed under user loading, comprising:
providing a drive shaft (310) having a principal axis (the axial centerline of 310) that defines a center of rotation;

coupling at least one inertial weight member (330) to the drive shaft, wherein the at least one inertial weight member comprises a single planar material extending in an x-y plane (the left-right direction and the up-down direction relative to the center of 330 in Figure 3A) about a central z-axis (the axial centerline of 330) and being balanced in the x and y directions.
Allowable Subject Matter
Claims 2-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kleppen (US 9,757,219 B2) discloses a power toothbrush that comprises a motor mount that is structurally similar to the motor mount in the current invention.
Maichel et al. (US 2011/0214289 A1) discloses a powered device that has an eccentric weight mounted to a drive shaft, and a counterweight also mounted to the drive shaft.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656